Exhibit 10.1
 

 Customer No. 70001
 ASSIGNMENT 
Docket No. 069147

 
 
ASSIGNMENT
This Assignment is made effective immediately.
 
WHEREAS, Bacterial Robotics, LLC, a corporation organized and existing under the
laws of the State of Ohio, having its principal place of business at P.O. Box
30085, Cincinnati, Ohio, 45230, (hereinafter referred to as “Assignor”), owns a
joint, equal and undivided right, title and interest, including the right to sue
for past infringement and to collect for all past, present and future damages,
in and to the patents and patent applications set forth on Schedule A attached
hereto and owns the entire right, title and interest in and to the inventions
and patent applications set forth on Schedules B-C attached hereto; and
 
WHEREAS, Tauriga Sciences Inc., a limited liability company organized and
existing under the laws of State of Florida, having its principal place of
business at 39 Old Ridgebury Road, Danbury, Connecticut 06180, (hereinafter
referred to as "ASSIGNEE"), is desirous of acquiring Assignor’s entire right,
title and interest in and to the said patents, patent applications, and
inventions (collectively “intellectual property”) set forth in Schedule A,
Schedule B, and Schedule C, attached hereto, as well as any intellectual
property, inclusive of Letters Patents, that may issue therefrom.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Assignor does hereby sell, assign and transfer
unto ASSIGNEE, its successors, assigns and legal representatives, Assignor’s
entire right, title and interest in and to the said intellectual property set
forth in Schedules A-C, attached hereto, and all intellectual property,
inclusive of patents, that may be granted therefrom, and all patent applications
thereof inclusive of, but not limited to, provisional applications,
non-provisional applications, divisional applications, reissue applications,
continuation applications, continuation-in-part applications, and extensions;
and Assignor hereby authorizes and requests the Commissioner of Patents and
Trademarks to issue all patents for the inventions and patent applications
listed in Schedules A-C, and all patents issued on patent applications listed in
Schedules A-C or all patents issued on patent applications filed on inventions
listed in Schedules A-C, insofar as Assignor’s interest is concerned, to the
said ASSIGNEE of Assignor’s entire right, title and interest.
 
Assignor also hereby sells and assigns to said ASSIGNEE, its successors, assigns
and legal representatives, its entire right, title, and interest in and to the
said patents and applications set forth in Schedule A throughout the world,
including the right to file applications and obtain patents, utility models,
industrial models and designs for said patents and patent applications in its
own name throughout the world including all rights of priority, all rights to
publish cautionary notices reserving ownership of said invention and all rights
to register said invention in appropriate registries; and
 
Assignor also hereby sells and assigns to said ASSIGNEE, its successors, assigns
and legal representatives, the full and exclusive rights, title, and interest in
and to the said patents, patent applications, and inventions set forth in
Schedules B-C throughout the world, including the right to file applications and
obtain patents, utility models, industrial models and designs for said patents
and patent applications in its own name throughout the world including all
rights of priority, all rights to publish cautionary notices reserving ownership
of said invention and all rights to register said invention in appropriate
registries; and
 
Assignor further agrees to execute any and all powers of attorney, applications,
assignments, declarations, affidavits, and any other papers in connection
therewith necessary to perfect such rights, title and interest in ASSIGNEE, its
successors, assigns and legal representatives.
 
Signed, sealed and delivered for and on behalf of Bacterial Robotics, LLC, this
______ day of, 2014:
 
By ___________________________________
 
Jason E. Barkeloo
Title:__________________________________
 

 

 
Page 1 of 4
 


 
 
 

--------------------------------------------------------------------------------

 
 

Customer No. 70001
 ASSIGNMENT 
Docket No. 069147

 
SCHEDULE A
FOR ASSIGNMENT FROM BACTERIAL ROBOTICS, LLC. TO TAURIGA SCIENCES, INC.


U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS SUBJECT TO THE
ASSIGNMENT FROM BACTERIAL ROBOTICS, LLC. TO TAURIGA SCIENCES, INC.


APPLICATION
SERIAL NO. /
PATENT NO.
STATUS
FILING DATE /
GRANT DATE
TITLE
US 61/154,464
Expired
02-23-2009
MICROBIAL FUEL CELL
US 12/660,244
Abandoned
02-23-2010
MICROBIAL FUEL CELL
US 12/660,200
Issued
02-23-2010
MICROBIAL FUEL CELL
US 13/741,042
Pending
01-14-2013
IMPROVED MICROBIAL FUEL CELL
PCT/US/1055470
Abandoned
11-04-2010
IMPROVED MICROBIAL FUEL CELL
8,354,267
 
Issued
1-15-2013
Microbial Fuel Cell
 
201080066383.2
(CN102906246)
CHINA
Pending
 
Microbial Fuel Cell
 
10846788.7
EUROPE
Pending
 
Microbial Fuel Cell
13107545
HONG KONG
Pending
 
Microbial Fuel Cell
2745/KOLNP/2012
INDIA
Pending
 
Microbial Fuel Cell

 

 
Page 2 of 4
 


 
 
 
 

--------------------------------------------------------------------------------

 
 

Customer No. 70001
 ASSIGNMENT 
Docket No. 069147

 
SCHEDULE B
FOR ASSIGNMENT FROM BACTERIAL ROBOTICS, LLC. TO TAURIGA SCIENCES, INC.


U.S. PATENT APPLICATION SUBJECT TO THE ASSIGNMENT FROM BACTERIAL
 ROBOTICS, LLC. TO TAURIGA SCIENCES, INC.


APPLICATION
SERIAL NO. /
PATENT NO.
STATUS
FILING DATE /
GRANT DATE
TITLE
61/794,864
Pending
03-15-2013
SENSOR, PERFORMANCE, AND USAGE
DATA COLLECTION AND REPORTING
ARRAY FOR ELECTROGENIC
BIOREACTOR
 

 
 

 
Page 3 of 4
 


 
 

--------------------------------------------------------------------------------

 
 

Customer No. 70001
 ASSIGNMENT 
Docket No. 069147

 
SCHEDULE C
FOR ASSIGNMENT FROM BACTERIAL ROBOTICS, LLC. TO TAURIGA SCIENCES, INC.


INTELLECTUAL PROPERTY SUBJECT TO THE ASSIGNMENT FROM BACTERIAL
ROBOTICS, LLC. TO TAURIGA SCIENCES, INC.


APPLICATION SERIAL NO. /
PATENT NO.
STATUS
FILING DATE /
GRANT DATE
TITLE
 
Prepared but not filed provisional
 
MEMBRANELESS MICROBIAL FUEL CELL
 
Prepared but not filed provisional
 
WASTE SITE RETROFITTED WITH MICROBIAL FUEL CELL
 
Prepared but not filed provisional
 
FUEL TANK RETROFITTED WITH MICROBIAL FUEL CELL
 
Prepared but not filed provisional
 
MICROBIAL FUEL CELL FOR WATERWAYS
 
Prepared but not filed provisional
 
PORTABLE MICROBIAL FUEL CELL
 
Prepared but not filed provisional
 
MICROBIAL FUEL CELL TUBE ARRAY
 
In Preparation
 
HIGH SURFACE AREA ANODE
 
In Preparation
 
HYDROGEN FUEL CELL ACCESSORY




 
Page 4 of 4
 



